DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 	Applicant’s corrections to claim objections for claim(s) 15 and 22 made on 11/26/2021 has been considered and the objection made on 11/26/2021 to the claims is withdrawn. 
 	Applicant's arguments filed 02/14/2022 with respect to claim(s) 1 and 11 have been considered but are moot in view of the new ground(s) of rejection. 
	Applicant’s argument:	On pgs. 6-9, Applicant argues that Herath et al. (US 2018/0337816 A1) in view of Churan et al. (US 2019/0165827 A1) does not disclose the amended claims, i.e., wherein the group repetition includes grouping bits or symbols of the data stream into a group, and repeating the group of the bits or symbols.	Examiner’s response:	The Examiner has performed an updated search and a reconsideration of Herath and Churan and provides a new grounds of rejection as being unpatentable over previously cited reference Herath in view of new reference Kroeger et al. (US 2014/0281833 A1) for amended claims 1 and 11.

Claim Objections
 	Claim(s) 22 is/are objected to because of the following informalities:  
Claim 22 recites “applying a randomizer to the plurality of groups, wherein the randomizer has a length that is inversely proportional to the given length”. Claim 22 should either recite “applying a randomizer to a plurality of groups, wherein the randomizer has a length that is inversely proportional to a given length” or claim 22 should additionally recite “grouping bits or symbols of the data stream into a plurality of groups of a given length”, see similar claim 6, to avoid antecedent basis issue for “the plurality of groups” and “the given length”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1, 3-5, 7, 9-11, 13-15, 21, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herath et al. (US 2018/0337816 A1) in view of Kroeger et al. (US 2014/0281833 A1).

Regarding claim 1, Herath discloses A method for facilitating multiple access in a wireless network (Fig. 1, [0052]-[0053]: network 100 comprises base stations providing wireless access with one or more wireless communication protocols), the method comprising:
on a wireless communication device (Figs. 16A, 16D, [0105]-[0114]: a transmitter 1600 generates data symbols associated with a particular UE (=wireless communication device)),
applying channel coding to a data stream (Fig. 16A, [0105]-[0107]: to generate data symbols for transmission on a communication channel, the transmitter obtains first bit sequence (=data stream) from FEC encoder; thus the first bit sequence has been generated by FEC encoding (=channel coding) a first bit sequence);
applying a group repetition and a group randomization to the data stream (Figs. 16A, 16D, [0106]: bit-level processing processes the first bit sequence to generate at least two further bit sequences. [0119]: bit-level processing includes duplicating input bits b0b1b2b3 to generate sequences of bits and the sequences are scrambled/interleaved to generate scrambled/interleaved bits. [0090]: scrambling sequence are generated by using random techniques. Note: plural form of input bits indicate multiple bits (=group repetition and group randomization)), followed by multiplying, by a random sequence, the data stream to which the group repetition and the group randomization are applied ([0083]: symbol spreading is performed by multiplying modulated symbols by real/complex coefficients, i.e., xs1= [ s1, -s1, js1, -js1]-^T (=random sequence). [0084]: different spreading length support vector/matrix sizes. Figs. 16A, 16D, [0110], [0119]: transmitter uses a spreading matrix (=random sequence) on modulated output symbol streams that were generated from duplicated and scrambled/interleaved bit sequences to generate a spread symbol sequence); and
transmitting the data stream to which the group repetition, the group randomization, and the multiplying by the random sequence are applied (Figs. 16A, 16D, [0114], [0119]: transmitter generates symbols, maps symbols to REs, and transmits the symbols, wherein the symbols have undergone bit-level processes, such as duplicating, scrambling/interleaving, modulating, and spreading, see [0106]-[0110], [0119]).
While Herath discloses in [0119] that input bits b0b1b2b3 are duplicated, Herath does not explicitly disclose the order of group repetition, i.e., wherein the group repetition includes grouping bits or symbols of the data stream into a group, and repeating the group of the bits or symbols.
However, Kroeger discloses wherein the group repetition includes grouping bits or symbols of the data stream into a group ([0075]: information bits (=data stream) are divided into two groups of 2304 bits each (=grouping bits into a group)), and repeating the group of the bits or symbols ([0075]: the two groups of 2304 bits (=grouping bits into a group) are replicated (=repeating) to produce four groups of 2304 bits each).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the transmitter, as taught by Herath, to divide bits into groups and replicate the groups, as taught by Kroeger.
Doing so provides a technique to map each replicated group of information bits to a divided group of parity bits to produce semi-codewords including main lower (ML), main upper (MU), backup lower (BL), and backup upper (BU) in order to transmit the semi-codewords in in-band on-channel radio signal (Kroeger: [0075]) which are then less likely to be simultaneously corrupted (Kroeger: [0052]-[0053]).

Regarding claim 11, Herath discloses A wireless communication device (Fig. 25, [0166]: processing system 2500 may be a base station or a UE), comprising:
a logic circuit configured to process a data stream by (Fig. 25, [0165]: interfaces 2510, 2512, 2514 are adapted to communicate data, control, or management messages from processor 2504):
applying channel coding to a data stream (Fig. 16A, [0105]-[0107]: to generate data symbols for transmission on a communication channel, the transmitter obtains first bit sequence (=data stream) from FEC encoder; thus the first bit sequence has been generated by FEC encoding (=channel coding) a first bit sequence);
applying a group repetition and a group randomization to the data stream (Figs. 16A, 16D, [0106]: bit-level processing processes the first bit sequence to generate at least two further bit sequences. [0119]: bit-level processing includes duplicating input bits b0b1b2b3 to generate sequences of bits and the sequences are scrambled/interleaved to generate scrambled/interleaved bits. [0090]: scrambling sequence are generated by using random techniques. Note: plural form of input bits indicate multiple bits (=group repetition and group randomization)), followed by multiplying, by a random sequence, the data stream to which the group repetition and the group randomization are applied ([0083]: symbol spreading is performed by multiplying modulated symbols by real/complex coefficients, i.e., xs1= [ s1, -s1, js1, -js1]-^T (=random sequence). [0084]: different spreading length support vector/matrix sizes. Figs. 16A, 16D, [0110], [0119]: transmitter uses a spreading matrix (=random sequence) on modulated output symbol streams that were generated from duplicated and scrambled/interleaved bit sequences to generate a spread symbol sequence); and
a transceiver coupled to the logic circuit (Fig. 25, [0165]: interfaces 2510, 2512, 2514 coupled to processor 2504) and configured to transmit the data stream to which the group repetition, the group randomization, and the [operating] by the random sequence are applied (Figs. 16A, 16D, [0114], [0119]: transmitter generates symbols, maps symbols to REs, and transmits the symbols, wherein the symbols have undergone bit-level processes, such as duplicating, scrambling/interleaving, modulating, and spreading, see [0106]-[0110], [0119]).
While Herath discloses in [0119] that input bits b0b1b2b3 are duplicated, Herath does not explicitly disclose the order of group repetition, i.e., wherein the group repetition includes grouping bits or symbols of the data stream into a group, and repeating the group of the bits or symbols.
However, Kroeger discloses wherein the group repetition includes grouping bits or symbols of the data stream into a group ([0075]: information bits (=data stream) are divided into two groups of 2304 bits each (=grouping bits into a group)), and repeating the group of the bits or symbols ([0075]: the two groups of 2304 bits (=grouping bits into a group) are replicated (=repeating) to produce four groups of 2304 bits each).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the transmitter, as taught by Herath, to divide bits into groups and replicate the groups, as taught by Kroeger.
Doing so provides a technique to map each replicated group of information bits to a divided group of parity bits to produce semi-codewords including main lower (ML), main upper (MU), backup lower (BL), and backup upper (BU) in order to transmit the semi-codewords in in-band on-channel radio signal (Kroeger: [0075]) which are then less likely to be simultaneously corrupted (Kroeger: [0052]-[0053]).

Regarding claims 3 and 13, Herath in view of Kroeger discloses all features of claims 1 and 11 as outlined above. 
Herath further discloses wherein the group repetition is applied to the data stream prior to the group randomization (Fig. 16D, [0119]: bit-level processing (i.e., duplication) is performed on the input bits b0b1b2b3 before bit scrambling/interleaving. [0090]: scrambling sequence are generated by using random techniques).

Regarding claims 4 and 14, Herath in view of Kroeger discloses all features of claims 1 and 11 as outlined above. 
Herath further discloses wherein the applying the group randomization to the data stream comprises at least one of applying a group interleaver to the data stream or carrying out group scrambling on the data stream (Fig. 16D, [0119]: bit scrambling/interleaving is applied on duplicated input bits b0b1b2b3. [0090]: scrambling sequence are generated by using random techniques).

Regarding claims 5 and 21, Herath in view of Kroeger discloses all features of claims 4 and 14 as outlined above. 
Herath further discloses wherein the group interleaver and the group scrambling are at least one of data stream-specific, user-specific, or cell-specific (Fig. 16D, [0119]: the bit scrambling/interleaving includes 4 scramblers/interleavers to perform scrambling/interleaving based on the input sequences (=data stream-specific), i.e., b1b3, b0b2, b0b2, and b1b3).

Regarding claims 7 and 15, Herath in view of Kroeger discloses all features of claims 1 and 11 as outlined above. 
While Herath discloses in [0119] that input bits b0b1b2b3 are duplicated, Herath does not explicitly disclose, but Kroeger discloses wherein the applying the group repetition to the data stream comprises ([0075]: information bits (=data stream) are replicated based on groups):
grouping bits or symbols of the data stream into a plurality of groups of a given length ([0075]: information bits (=data stream) are divided into two groups (=plurality of groups) of 2304 bits each (=given length)); and 
applying a repetition code to the plurality of groups ([0075]: the two groups of 2304 bits (=plurality of groups) are replicated, i.e., 2x (=repetition code)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the transmitter, as taught by Herath, to divide bits into groups and duplicate each group, as taught by Kroeger.
Doing so provides a technique to map each replicated group of information bits to a divided group of parity bits to produce semi-codewords including main lower (ML), main upper (MU), backup lower (BL), and backup upper (BU) in order to transmit the semi-codewords in in-band on-channel radio signal (Kroeger: [0075]) which are then less likely to be simultaneously corrupted (Kroeger: [0052]-[0053]).

Regarding claim 9, Herath in view of Kroeger discloses all features of claim 1 as outlined above. 
Herath further discloses further comprising:
determining a transmit power according to a radio resource control signaling ([0068]: UE receives NOMA parameter from a base station, i.e., transmit power levels. [0067]: NOMA parameters are communicated via RRC signaling); and
wherein transmitting the data stream comprises transmitting the data stream according to the determined transmit power ([0068]: NOMA parameters, i.e., transmit power levels, are used to generate or transmit a NOMA signal. Figs. 16A, D, [0114]: one the transmitter has generated and mapped symbols to REs, the transmitter transmits the symbols. See [0051]: the symbols are mapped across a set of REs to produce a NOMA signal to be transmitted).

Regarding claim 24, Herath in view of Kroeger discloses all features of claim 11 as outlined above. 
Herath further discloses wherein the transceiver is configured to transmit the data stream according to a transmit power determined according to a radio resource control signaling ([0068]: UE receives NOMA parameter from a base station, i.e., transmit power levels, are used to generate or transmit a NOMA signal. [0067]: NOMA parameters are communicated via RRC signaling. Figs. 16A, D, [0114]: once the transmitter has generated and mapped symbols to REs, the transmitter transmits the symbols. See [0051]: the symbols are mapped across a set of REs to produce a NOMA signal to be transmitted).

Regarding claims 10 and 25, Herath in view of Kroeger discloses all features of claims 1 and 11 as outlined above. 
Herath further discloses wherein the data stream is one of a plurality of data streams ([0119]: input bits b0b1b2b3 is one of a plurality of data streams because [0093]: a UE can transmit a single or multiple streams and the base station can serve multiple streams simultaneously), and wherein the method further comprises dividing a single data stream into the plurality data streams ([0119]: input bits b0b1b2b3 is a single data stream that is duplicated and split into the plurality of data streams, i.e., b1b3, b0b2, b0b2, b1b3), wherein each of the plurality of data streams is different from the others (Fig. 16D, [0119]: each of the data streams, i.e., b1b3, b0b2, b0b2, b1b3, are different from the others because they are send to different scramblers/interleavers 1-4. Alternatively, see also Fig. 16C, [0118]: where an input bit stream b0b1b2 is duplicated and interleaved into b0b0, b1b1, and b2b2).

	Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herath et al. (US 2018/0337816 A1) in view of Kroeger et al. (US 2014/0281833 A1) and Kim et al. (US 2007/0149242 A1).

Regarding claims 2 and 12, Herath in view of Kroeger discloses all features of claims 1 and 11 as outlined above. 
While Herath discloses wherein the applying the channel coding to the data stream includes producing a channel coded data stream (Fig. 16A, [0106]-[0107]: transmitter obtains first bit sequence from FEC encoder; thus the first bit sequence is a FEC encoded binary bit sequence), Herath in view of Kroeger does not disclose, but Kim discloses the method further comprising:
modulating the channel coded data stream, resulting in a modulated, channel coded data stream (Fig. 2, [0044]: a transmitter channel encodes 201 (i.e., uses FEC encoder) transmission data to generate a sequence of codewords. Then a symbol mapper 203 performs modulation and outputs a QAM symbol),
wherein the group repetition, the group randomization, and the multiplying by the random sequence are performed on at least one of symbols or bits of the modulated, channel coded data stream (Fig. 2, [0044]: the outputted QAM symbol is then repeated 205 and scrambled 209 by multiplying with a scrambling sequence).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the transmitter, as taught by Herath, to modulate a channel encoded data to output a QAM symbol that is then repeated and scrambled by multiplying with a scrambling sequence, as taught by Kim.
Doing so allows the transmitter to convert a received signal into a time-domain signal so that the time-domain signal can be transmitted via an antenna in a general OFDMA system (Kim: Fig.2, [0043]-[0044]) which takes time and frequency domains into consideration when performing resource allocation thereby accommodating a plurality of users with the limited resources (Kim: [0008]).

	Claim(s) 6 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herath et al. (US 2018/0337816 A1) in view of Kroeger et al. (US 2014/0281833 A1) and Shinohara et al. (US 2016/0197625 A1).

Regarding claim 6, Herath in view of Kroeger discloses all features of claim 1 as outlined above. 
While Herath discloses in [0119] that input bits b0b1b2b3 are scrambled/interleaved, Herath does not explicitly disclose, but Shinohara discloses wherein the applying the group randomization to the data steam comprises (Fig. 109, [0559]-[0563]: group-wise interleave is performed on LDPC code, i.e., information bits (=data stream)):
grouping bits or symbols of the data stream into a plurality of groups of a given length (Fig. 109, [0560]-[0562]: dividing the LDPC code, i.e., information bits (=data stream) into 5 bit groups 0, 1, 2, 3, 4,  (=plurality of groups) where each has 360 bits (=given length)); and
applying a randomizer to the plurality of groups, wherein the randomizer has a length that is inversely proportional to the given length ([0563]: a sequence pattern of the 5 bit groups 0, 1, 2, 3, 4 (=plurality of groups) is interleaved by a GW pattern 4, 2, 0, 3, 1 (=randomizer). Note: the GW pattern has 5 bit groups which is inversely proportional to 360 bits because there are 1800 bits, i.e., 1800 bits/360 bits=5 bit groups).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the transmitter, as taught by Herath, to divide bits into groups and interleave the plurality of groups, as taught by Shinohara.
Doing so improves bit error rate as compared with a case that no group-wise interleave is performed (Shinohara: [0220], [0581]).

Regarding claim 22, Herath in view of Kroeger discloses all features of claim 11 as outlined above. 
While Herath discloses in [0119] that input bits b0b1b2b3 are scrambled/interleaved, Herath does not explicitly disclose, but Shinohara discloses wherein the applying the group randomization to the data steam comprises (Fig. 109, [0559]-[0563]: group-wise interleave is performed on LDPC code, i.e., information bits (=data stream)):
applying a randomizer to the plurality of groups, wherein the randomizer has a length that is inversely proportional to the given length ([0563]: a sequence pattern of the 5 bit groups 0, 1, 2, 3, 4 (=plurality of groups) is interleaved by a GW pattern 4, 2, 0, 3, 1 (=randomizer). Note: the GW pattern has 5 bit groups which is inversely proportional to 360 bits because there are 1800 bits, i.e., 1800 bits/360 bits=5 bit groups).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the transmitter, as taught by Herath, to divide bits into groups and interleave the plurality of groups, as taught by Shinohara.
Doing so improves bit error rate as compared with a case that no group-wise interleave is performed (Shinohara: [0220], [0581]).

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miyoshi et al. (US 2010/0232542 A1) – Figs. 5-7 and 13, [0048]-[0049], [0056]-[0057], [0085]: transmission data is encoded, repeated, and interleaved before being transmitted. The repetition and interleaving includes a plurality of bits.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                             
/THE HY NGUYEN/Examiner, Art Unit 2478